Order entered October    9 , 2012



                                            ' In The
                                     Court of Sppeatil
                           jr iftb Zi5tritt of Mexa5 at 3Baffao
                                      No. 05-12-00135-CV

                  IN THE INTEREST OF B.A.J. AND K.S.J., CHILDREN

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-07-03409

                                            ORDER
       The Court has before it appellant's September 24, 2012 motion to extend time to file.

The Court GRANTS appellant's motion to extend time and ORDERS her to pay the court

reporter and filing fees by October 31, 2012.



                                                       MOLLY NCIS
                                                       JUSTIC